Citation Nr: 0333280	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a Substantive Appeal to a November 1999 rating 
decision, which denied entitlement to service connection for 
a lung disorder, to include chronic obstructive pulmonary 
disease (COPD), due to asbestos exposure, was timely filed.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that found that a timely Substantive Appeal had not 
been filed to the November 1999 RO decision that denied the 
veteran's claim of entitlement to service connection for a 
lung disorder, including COPD, asserted as due to in-service 
asbestos exposure.  The veteran perfected a timely appeal of 
the December 2001 determination to the Board.  

In June 2002, the veteran and his spouse, accompanied by his 
representative, testified at a hearing conducted at the local 
VA office before the undersigned Veterans Law Judge (formerly 
known as a Board Member).  Thereafter, in an August 2002 
decision, the Board denied the veteran's appeal, determining 
that a timely Substantive Appeal had not been filed to the 
RO's November 1999 rating decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which in an April 2003 order, 
granted the parties' joint motion for remand, vacating the 
Board's August 2002 decision and remanding this case for 
compliance with the terms of the joint motion.  

In addition, in a December 2001 letter to his United States 
Senator, which was received at the RO in February 2002, the 
veteran reported having corneal scarring that was due to in-
service asbestos exposure.  Thereafter, at the June 2002 
Board hearing, the veteran testified that the cornea in his 
left eye was scarred, and that the condition was due to his 
in-service asbestos exposure; he explained that he was 
reporting this as evidence of his in-service exposure to 
asbestos.  In light of the foregoing, the Board finds that 
the RO should have the veteran clarify whether he is 
asserting a claim of service connection for scarring of the 
left cornea.


FINDINGS OF FACT

1.  In November 1999, the RO denied the veteran's claim of 
service connection for a lung disorder, including COPD, which 
he asserted as due to in-service asbestos exposure, and he 
was notified of the determination later that same month.

2.  In April 2000, the veteran filed a Notice of Disagreement 
(NOD) to the November 1999 rating decision.

3.  In July 2001, the RO issued the veteran a Statement of 
the Case (SOC) addressing the claim.

4.  In October 2001, the veteran filed a Substantive Appeal.

5.  The veteran has shown good cause for not filing a 
Substantive Appeal within 60 days of the July 2001 SOC.


CONCLUSION OF LAW

The veteran's Substantive Appeal was timely filed, perfecting 
his appeal of the RO's November 1999 rating decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109, 20.302 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  This liberalizing law is applicable to the 
appellant's claim because it is pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim that he 
filed a timely Substantive Appeal with the RO's November 1999 
rating decision, and that the requirements of the VCAA have 
been satisfied.

During the course of this appeal, the RO has notified the 
veteran of the requirements for filing a timely Substantive 
Appeal to perfect his appeal, and the undersigned Veterans 
Law Judge reiterated the criteria during the June 2002 Board 
hearing and in the August 2002 Board decision.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in their June 2002 
testimony, the veteran and his spouse have offered evidence 
and argument in support of this claim, and the veteran and 
his representative have been given the opportunity to submit 
written argument.  

Under the circumstances, and in light of the Board's 
favorable determination, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); ), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In March 1999, the veteran filed a claim seeking service 
connection for a lung disorder, which he asserted was related 
to his in-service exposure to asbestos.  This claim was 
denied by the RO in a November 1999 rating decision on the 
basis that it was not well grounded under the law in effect 
at the time, and the RO notified the veteran of the 
determination later that month.  

In April 2000, the veteran filed a timely NOD; annexed to the 
NOD, he attached private medical evidence, dated from March 
1997 to March 1998, in support of his claim.  In April 2001, 
the RO associated pertinent records of the veteran's VA 
treatment, dated from November 1993 to March 2001; later that 
same month, the veteran submitted an October 2000 statement 
that was drafted by a former service colleague, in which the 
affirmant indicated that he had observed the veteran 
suffering from "spasmodic coughing problems" during 
service.  Thereafter, in late April 2001, the veteran 
inquired on the status of his claim, pointing out that he had 
filed his NOD a year earlier, and attached medical 
information he obtained via the Internet, as well as February 
2001 private medical evidence.

On July 27, 2001, the RO issued him an SOC.  In the cover 
letter to the SOC, the RO informed the veteran, "The 
enclosed 'Statement of the Case' is our response to your 
recent 'Notice of Disagreement' with our decision in your 
case.  It lets you know how we reached our decision and will 
help you decide whether to continue your appeal to the Board 
of Veterans' Appeals."  On October 18, 2001, VA received his 
VA Form 9 with attached argument, which was dated October 14, 
2001.

An appeal consists of a timely filed NOD, in writing, and 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2003).  A 
claimant, or his representative, must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him; otherwise, that determination becomes 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
Here, there is no question that the veteran filed a timely 
NOD.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of the mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105 
(d)(3).  An extension of the 60-day period for filing a 
Substantive Appeal may be granted for good cause shown.  38 
U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 20.303.  A request for 
such an extension should be in writing prior to expiration of 
the time limit for filing the Substantive Appeal.  38 C.F.R. 
§ 20.303.  

Pursuant to 38 C.F.R. § 3.109, however, the time limits 
within which a claimant is required to perfect an appeal or 
challenge an adverse VA decision may be extended on a showing 
of "good cause."  See Morgan v. Principi, 16 Vet. App. 20 
(2002); Corry v. Derwinski, 3 Vet. App. 231 (1992).  38 
C.F.R. § 3.109(b) requires that, where, as here, an extension 
is requested after expiration of a time limit, the action 
required of the claimant must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.

The veteran argues that the instructions provided by the RO 
were not clear, and as such, any ambiguity be resolved in his 
favor; he maintains that the decision issued as part of the 
July 2001 SOC was a decision, affording him one year, rather 
than merely sixty days, during which to perfect his appeal.  
The veteran asserts that this is especially understandable 
because the SOC was not issued for more than a year after he 
filed his NOD, and his Substantive Appeal was filed only 21 
days late.  Alternatively, the veteran requests that the 
requirement that a Substantive Appeal be filed, or that it be 
timely filed, be waived.

With respect to his first argument, the Board observes that 
the July 2001 decision issued as part of the July 2001 SOC 
considered a great deal of medical evidence that was not of 
record at the time of the November 1999 rating decision.  As 
such, the Board finds that the veteran's confusion was 
understandable, and thus that good cause has been shown for 
extending the time limit for perfecting his appeal.  In light 
of the veteran's filing his October 2001 VA Form 9, which the 
Board determines constitutes a timely Substantive Appeal, the 
veteran has perfected an appeal of his claim of service 
connection for a lung disorder, to specifically include COPD, 
which he asserts is due to asbestos exposure, to the Board.  

In light of the foregoing, the appeal is granted.


ORDER

As the veteran has perfected a timely appeal of the RO's 
rating decision; the appeal is granted to this extent only.


REMAND

Because the Board has determined that the veteran has 
perfected a timely appeal, VA must address the merits of his 
claim.  Based on a review of the claims folder, however, the 
Board finds the before it can consider this issue, pursuant 
to the VCAA, further development is required.

As a preliminary matter, the Board notes that during his 
period of active duty in the Coast Guard from December 1953 
to November 1957, the veteran was an EM1, or electrician's 
mate, first class, a position whose duties would have 
required him to work in all shipboard spaces.  In addition, 
service records show that he had foreign and/or sea service 
of three years, two months and a day.  

Further, the Board observes that the ships used by the Coast 
Guard in the 1950s were often those formerly used by the 
Navy, and that in that era, Coast Guard vessels generally 
contained asbestos.  The Board also notes that VA recognizes 
that high exposure to asbestos and a high prevalence of 
disease have been found in insulation and shipyard workers.  
In addition, VA concedes that those who served in the Navy 
during World War II were exposed to asbestos since varieties 
of African asbestos were used extensively in military ship 
construction.  See Veterans Benefits Administration Manual 
M21-1, part VI, (Manual) paragraph 7.21(b)(2).  

In light of the foregoing, the Board finds that it is likely 
that the veteran was exposed to asbestos during service.  As 
such, VA must determine whether the veteran was exposed to 
asbestos subsequent to service; whether he has been diagnosed 
as having an asbestos-related lung disorder, or other lung 
disability that is related to or had its onset during service 
or within a presumptive period; and whether there is medical 
evidence linking a current lung condition to service.  
Accordingly, this claim must be remanded for further 
development, to include affording him a pertinent VA 
examination, and in the report of that examination, the 
examiner must opine as to the likelihood that the veteran has 
a lung disorder that is related to or had its onset during 
service.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the pertinent records have 
been obtained.  Here, a review of the claims folder shows 
that the veteran has received regular treatment at the 
Oklahoma City, Oklahoma, VA Medical Center, and from several 
private examiners, and has been diagnosed as having COPD, 
bronchiectasis and "asbestos exposure."  In addition, in a 
March 2000 treatment entry and in a February 2002 report, the 
veteran's treating physician, Dr. Rebecca A. Eagle, a 
pulmonary specialist, diagnosed the veteran as having 
bronchiectasis in his left lung that was likely due to his 
exposure to asbestos.  

Further, other than the February 2002 report, no medical 
evidence dated subsequent to March 2001, has been associated 
with the claim folder.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain any 
outstanding VA and private medical records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2002).  As 
such, for this reason as well, this appeal must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
respiratory problems.  This should 
specifically include records of his 
treatment at the Oklahoma City, Oklahoma, 
VA Medical Center, dated since March 
2001, and from Dr. Rebecca A. Eagle, 
dated since January 2000.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any lung disorder found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all pulmonary 
pathology found to be present.  
Thereafter, the examiner must opine as to 
the likelihood that the veteran has a 
lung disorder, to specifically include 
COPD, bronchiectasis and asbestosis, that 
either had its onset during service or is 
otherwise related to his period of active 
duty in the Coast Guard, to specifically 
include his conceded in-service exposure 
to asbestos.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
merits of the veteran's claim of service 
connection for a lung disorder, to 
specifically include COPD, asserted as 
due to asbestos exposure.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



